I concur in the conclusions reached that the amended complaint does not allege sufficient facts to justify this action by appellant. Williams v. Baldridge, 48 Idaho 618 at page 626, 284 P. 203; In re Allmon, 50 Idaho 223, 294 P. 528; In re Brainard, 55 Idaho 153, 39 P.2d 769; Twin Falls Canal Co. v. Huff, 58 Idaho 587, 76 P.2d 923; Albrethsen v. State,60 Idaho 715, 96 P.2d 437; Utah Power  Light Co. v. Pfost,286 U.S. 165, 52 S. Ct. 548, 76 L. Ed. 1038; Washington Water Power Co. v. City of Coeur d'Alene, Idaho, D.C., 9 F. Supp. 263.
BUDGE, J., sat at the hearing but expresses no opinion. *Page 229